DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 12/11/20 have been fully considered but they are not persuasive.  Applicant has not provided any specific arguments with respect to the Twiss reference.  Therefore the Twiss reference is maintained and repeated below.  The Twiss reference is directed to a method and apparatus for continuous monitoring full-length path and distal end position of catheters, tubes, and placement of guidewires within a patient’s body (col. 2 lines 39-42).  The Twiss reference is used to define a medical device with an elongate sheath or catheter tube 34 defining a lumen or interior bore through which the shaft 23 of the guidewire assembly 22 can accommodated as well as additional two fine wire antennas that are molded therein (col. 4 lines 65-col. 5 line 2). The Twiss reference teaches of high permeability antenna 14 positionable near the surface of the patient’s skin with magnetic flux lines 36 projecting radially into the patient’s body where, as the antenna 14 is pass over patient’s skin surface, the RF field 36 is detected by either the guidewire antennas 24 and 28 or catheter/tube antenna 32 (col. 6 lines 53-59).   The Twiss reference teaches of the guidewire assembly 22/catheter assembly 30 include antennas that receive transmitted signal from antenna 14 that is part of detector unit 2 (col. 4 lines 20-31).  The Twiss reference furthermore teaches of first antenna 28 being an unshielded wire (col. 4 lines 1-2) and second antenna within shaft 23 includes a shielded wire 26 or shield surrounding the wire winding and conductor or conductive mass 24  or electrode at the distal end of shaft electrically coupling the wire winding and antenna  (col. 5 lines 10-14).  Therefore the medical device as taught by the Twiss reference includes an elongate sheath with lumen for the antennas where the first antenna is unshielded wire and second antenna is shielded wire that extends to the distal end .  
The Sobe reference is primarily used to address the position sensor with coil to generate a current flow when subject to magnetic field that is disposed within the lumen.  The Sobe reference teaches of position sensor 26 to generate position signals indicative of the position of sensor 26 and device 12 within body and comprises a coil suitable for use with position and navigation system 10 using magnetic fields [0033].  Sobe reference further teaches of the position sensor to be wound about member 22 at or near distal end 32 and may be embedded within member 22 such that sensor 26 is insulated by member 22 or sensor could be embedded with member 22 laterally of the center of the member 22 and not wound about member 22 or sensor 26 may also be external to member 22 [0033].  Sobe reference further teaches of sensor to have insulation and/or shielding with conductive foil or wire mesh [0033].  Applicant argues that Sobe fails to teach magnetic flux antenna and other components of the rejected claims.  The Sobe reference is used to supplement the Twiss reference with respect to the position sensors.  Applicant argues about the limitation to “concentrate a magnetic field into the coil and increase the current flow”.  The Twiss reference explicitly teaches of the antenna 14 transmitting magnetic field with the antenna being a coil extending outward from the detector or sensor (fig. 1A, Twiss).  Being a 103 rejection, the Sobe reference does not need to explicitly teach the other elements of the claim as they are covered under broadest reasonable interpretation by the combination of the Twiss and Sobe references.  There is no specific mention of the Twiss reference in the Applicant response with respect to the claim limitations as Twiss is the primary reference in the previous rejection.  
As stated previously, claim language is quite broad and does not specify the exact location of the antenna with respect to the wire winding or central passage or sheath.  The claim language “outside the wire winding...”within the body”…”within the sheath”…”apart from the position sensor” is quite broad and does not explicitly claim the exact the position of the antenna with respect to the sheath or member or wire winding or position sensor.  Examiner suggests specifying the exact the location of the antenna with respect to the wire winding or exact location of the antenna with respect to the position sensor and location within the sheath.  There is no further limitation directed to the specific position of the sensor with respect to the antenna as the Twiss reference teaches of the use of plurality of antenna located within the lumen with the transmitter/detector or sensor unit containing internal RF alternating current generator and including signal strength monitoring circuit for monitoring the signal strength (col. 4 lines 20-31).  Therefore the combination of the references would be capable of increasing signal output of sensor and configured to concentrate magnetic field into the sensor coil and increase current flow.  
The rejection is maintained and repeated below.  

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention 

Claims 17, 18, 20-24, 27-34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twiss et al. (5513637) in view of Sobe et al.  Twiss et al. teach of position of catheters, tubes, and placement guidewires within tissue with a transmitter/detector unit.  Twiss et al. teach of a guidewire assembly 22 that includes a shaft 23 that can be accommodated the interior bore of catheter tube 34 as well as having molded within two internal fine wire antennas (col. 4 lines 60-col. 5 line 1).  Twiss et al. further teach of the use of a first antenna 28 that is an unshielded wire that extends along the full length of the shaft 23and can detect the position of guidewire assembly 22 along its entire length (col. 5 lines 1-6).  Twiss et al. teach of a transmitter/detector unit 2 that is used in combination with antenna 28 for determining the path and position of guidewire shaft 23 and surrounding catheter tube 34 (col. 5 lines 6-10).  Twiss et al. teach of second antenna within shaft 23 that includes a shielded wire 26 and the distal end of shaft 23, shielded wire 26 is connected to a conductive mass 24 (col. 5 lines 10-14).  Twiss et al. therefore teach of plurality of magnetic flux antennas disposed within the body or sheath with conductive mass 24 and shielding for effective placement of the shaft 23.  Twiss et al. further teach of the catheter tube assembly 30 where the sheath includes an unshielded fine wire antenna 32 that extends longitudinally along the length and receives radiation and when used in combination with transmitter/detector 2 it can determine the path and position of the catheter tube (col. 5 lines 26-36).  Twiss et al. teach of the inserting the guidewire assembly shaft section 23 into the tube section 34 of catheter assembly where the distal end of shaft section 23 aligns and protrudes from the distal end of tube 34 at the time of insertion of catheter assembly into the patient (col. 6 lines 29-37).  Twiss et al. therefore teach of multi-arrangement antennas that are disposed apart from each other and extend parallel to central axis of lumen and shaped to be long and skinny and comprising thin strip of material or fine wire (fig. 1).  Twiss et al. also teach of an antenna 14 positionable near patient’s skin with .  
Twiss et al. teach of the antenna arrangements located within the lumen and the use of position detector/sensor but do not explicitly teach of the position sensor located as a coil structure within the lumen.  In a similar field of endeavor Sobe et al. teach  of a medical catheter 148 with elongated member 152 with internal lumen 162, wiring 158 and transmitter 160 [0042].  Sobe reference teaches of the use of sensor 26 comprising coil suitable for use with position and navigation system employing magnetic fields where the sensor may be embedded within the member 22 and may also have insulation and/or shielding to cancel interferences and may comprise any conventional position sensor for detecting changes in magnetic fields [0033].  Sobe reference teaches of the transmitter being located at various positions relative to the wire winding where it may be embedded within the elongate member or can be located at proximal end of catheter or anywhere along the elongated member 152  and within the body [0043].  Sobe reference furthermore teaches of catheter 490 with elongated member 492 with electromagnetic field detector 494, wiring 496 where the electromagnetic field detector 494 is made of electrical conductor wound around core 504 that is highly permeable and is embedded in elongate member 492 [0047].  Sobe reference teaches of the first and second mass or transmitter 160 and transmitter 166 with transmitter 160 positioned outside of the central passage [0044, 0045]. Sobe reference also teaches of a sensor disposed along the elongate deformable member [0038-0040].  Sobe reference explicitly teaches of the transmitter being embedded within the elongate deformable member (claim 2).  Therefore under broadest reasonable interpretation, the Sobe reference teaches of an antenna or mass disposed outside the wire winding or outside the central passage and within the body or elongated member.  Furthermore, under broadest reasonable interpretation, if the 
 Claim language is quite broad and does not specify the exact location of the antenna with respect to the wire winding or central passage or sheath.  Since the Sobe reference teaches of the transmitter being positioned anywhere along the elongated member and may also be apart from the windings, it reads on the claimed language.  The claim language “outside the wire winding...”within the body”…”within the sheath”…”apart from the position sensor” is quite broad and does not explicitly claim the exact the position of the antenna with respect to the sheath or member or wire winding or position sensor.  Examiner suggests specifying the exact the location of the antenna with respect to the wire winding or exact location of the antenna with respect to the position sensor and location within the sheath and such that it is distinct from the position of the antenna with respect to the elongated member disclosed in the Sobe reference.  Claim language is quite broad since there is no further limitation directed to the specific position of the sensor with respect to the antenna as the Twiss reference teaches of the use of plurality of antenna located within the lumen with the transmitter/detector or sensor unit containing internal RF alternating current generator and including signal strength monitoring circuit for monitoring the signal strength (col. 4 lines 20-31).  Therefore the 
It would be obvious to one of ordinary skill in the art to use the teaching by Sobe et al. to modify the Twiss reference to effectively determine position along the entire length of catheters, tubes, and guidewires and concentrate magnetic field into the coil and increase current flow.  
7.	Claim 19, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Twiss et al. in view of Sobe and further in view of Walton.  Twiss et al. do not explicitly teach of the coil core permeability.  In a similar field of endeavor Sobe teaches of coil core permeability being greater than that of air where the core can be made of a ferromagnetic material [0047].  Sobe et al. teach of a conductor extending from the sensor (claims 4-10).   It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Sobe et al. to modify Twiss et al. to provide better shielding of the position sensor.  
  The previous references do not explicitly teach of the magnetic antenna permeability.  In a similar field of endeavor Walton teaches of body motion detector that uses multiple magnetic antennas with high permeability (col. 7 lines 35-47).  It would have therefore been obvious to one of ordinary skill in the art to use the teaching by Walton to modify Twiss to ensure more effective motion detection.  
Allowable Subject Matter
In view of the arguments submitted, claims 1-16 are allowed. 
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAISAKHI ROY whose telephone number is (571)272-7139.  The examiner can normally be reached on Monday-Friday 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thompson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






BR